DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman in US Patent 3032048.
Regarding Claim 1, Hoffman teaches a two-in-one walking support, comprising: a first shaft portion (a) having proximal (at b) and distal (at the leftmost end in Fig. 1a) ends; a second shaft portion (a’) having proximal (at b’) and distal (at the leftmost end in Fig. 1b) ends; a handle assembly, comprising, a first handle (b) that is located at the proximal end of the first shaft portion; a second handle (b’) that is located at the proximal end of the second shaft portion; and a latching mechanism (see Fig. 3) incorporated into the first and second handles, the latching mechanism being configured to releasably couple the first 
Regarding Claim 4, Hoffman teaches that the latching mechanism includes at least one latch arm (g) configured to engage a projecting latch (e).
Regarding Claim 5, Hoffman teaches that the at least one latch arm is spring biased (by spring d).
Claims 1, 8-10, 12-15, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt et al. in US Publication 2018/0200137.
Regarding Claim 1, Bernhardt teaches a two-in-one walking support, comprising: a first shaft portion (12) having proximal (toward 18) and distal  (toward 14a) ends; a second shaft portion (22) having proximal (toward 28) and distal (toward 24a) ends; a handle assembly, comprising, a first handle (18) that is located at the proximal end of the first shaft portion; a second handle (28) that is located at the proximal end of the second shaft portion; and a latching mechanism (36’’ – see Figs. 16a-17c) incorporated into the first and second handles, the latching mechanism being configured to releasably couple the first and second handles to form the handle assembly and a single walking support configuration (such as shown in 14b) with the first and second shaft potions abutting one another and being configured to decouple the first and second handles and separate the first and second shaft portions to form a two-piece walking support configuration (the “separated condition” – paragraph 0027).
Regarding Claim 8, Bernhardt teaches that the handle assembly includes a thumb groove (48) sized for a user's thumb to assist with actuation of the latching mechanism and separation of the first and second handles.
Regarding Claim 9, Bernhardt teaches that a bottom of each of the first and second handles has a corrugated shaped gripping surface (such as at 87).
Regarding Claim 10,  the device of Bernhardt is inherently usable so that the gripping surface is configured for two gripping positions (the user could grip only the tail or grip with fingers straddling the shaft).
Regarding Claim 12, Bernhardt teaches a two-in-one walking support, comprising: a first shaft portion (12); a second shaft portion (22); a handle assembly comprising, a first handle (18) that is located at the proximal end of the first shaft portion, and the first handle having a front portion (toward the left in Fig. 15a), a rear portion (toward the right in Fig. 15a), a top, and a bottom; a second handle (28) that is located at the proximal end of the second shaft portion, and the second handle having a front portion (toward the left in Fig. 15a), a rear portion (toward the right in Fig. 15a), a top, and a bottom; and a tip (14a and 24a) being located at the distal ends of the first and second shaft portions, respectively, wherein the rear portion of each handle is wider than the front portion and the bottom of each handle includes a generally corrugated gripping surface (such as at 87) configured for a two gripping positions by a user's fingers (the user could grip only the rear portion or grip with fingers straddling the shaft).
Regarding Claim 13, Bernhardt teaches that the front portion is narrow and a middle portion between the front and rear portions is wider than the front portion.
Regarding Claim 14, Bernhardt teaches that each of the first and second handles has generally concave sides (such as at the shaft).
Regarding Claim 15, Bernhardt teaches a latching mechanism (such as 36’’) that is configured to releasably couple the first and second handles to form the handle assembly and a single walking support configuration with the first and second shaft portions abutting one another.
Regarding Claim 20, Bernhardt, through the normal and customary use of the device, teaches a method of using a two-in-one walking support, comprising the steps of: holding a two-in-one walking support in a first gripping position by a user (such as Fig. 1a), the two-in-one walking support including first and second separable shaft portions (12 and 22) and each of the first and second shaft portions having a handle (18 and 28) and a tip (14a and 24a); actuating a latching mechanism (such as 36’’) of the two-in-one walking support to separate the handles and the first and second shaft portions of the two-in-one walking support; and after separating the handles and the first and second shaft portions, holding the handle of one or both of the first and second portions in a second gripping position of the user (the “separated condition” – paragraph 0027).
Regarding Claim 21, Bernhardt teaches, through the normal and customary use of the device that after separating the first and second shaft portions, the user holds the handles of the first and second shaft portions in the user's left and right hands, respectively, in the second gripping position.
Regarding Claim 22, Bernhardt teaches that the step of actuating the latching mechanism includes the user holding the handles of the first and second shaft portions and then actuating pinch keys or sliders (such as 36) of the first and second handles, respectively.
Regarding Claim 24, Bernhardt teaches that after releasing the latching mechanism, the handles are separated by the user's thumbs (by insertion at 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt as applied to Claims 1 and 12 above in view of Bergman in US Publication 2006/0090782. Bernhard is silent on the use of magnets. Bergman teaches a walking support including first (170) and second (180) shaft portions, where the first and second shaft portions have magnets (225/235) for abutting the first and second shaft portions together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bernhardt by adding magnets as taught by Bergman in order to more securely attach the shaft portions together.
Allowable Subject Matter
Claims 2, 3, 6, 7, 16, 17, 19, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peoples teaches a two-in-one walking support system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636